225 F.2d 959
Rudolph J. PFISTER, Appellant,v.William H. HARDWICK, Warden, United States Penitentiary,Atlanta, Georgia, Appellee.
No. 15605.
United States Court of Appeals Fifth Circuit.
Oct. 14, 1955.

Rudolph J. Pfister, in pro.  Per.
James W. Dorsey, U.S. Atty., Harvey H. Tisinger, Asst. U.S. Atty., Atlanta, Ga., for appellee.
Before HUTCHESON, Chief Judge, and TUTTLE and BROWN, Circuit Judges.
PER CURIAM.


1
It appearing that the appellant is no longer in custody, having been administratively discharged on September 11, 1955, the cause is dismissed as moot.